Exhibit 10.2

 



LL-GEN-USELOGO-Hardwood [image_003.jpg]

3000 John Deere Road, Toano, VA 23168 

Phone: (757) 259-4280.● Fax (757) 259-7293 

www.lumberliquidators.com

 

 







 

February 23, 2016

 

VIA EMAIL (dknowles@me.com)

 

 

Mr. Dennis R. Knowles

147 Shelburne Place

Mooresville, NC 28117

 

  Re: Offer Letter

 

Dear Dennis:

 

On behalf of John Presley, this letter confirms our offer of employment to you
with Lumber Liquidators Holdings, Inc. or one of its subsidiaries (individually
and collectively, as applicable, “Lumber Liquidators” or the “Company”). The
details of our offer are as follows:

 

·Title: Chief Operating Officer

 

·Location: Toano, Virginia

 

·Reports to: Chief Executive Officer

 

·Start Date: March 1, 2016 (unless mutually changed and finalized between you
and the Company)

 

·Annual Base Salary: $525,000. Lumber Liquidators currently processes payroll on
a weekly basis.  This schedule is subject to change.  Lumber Liquidators
strongly encourages employees to receive their pay via direct deposit. You will
receive more information about direct deposit during your orientation.

 

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 60% of your annual base salary, with the opportunity
to earn a maximum of 200% of your target payout based on Lumber Liquidators’
performance against certain financial objectives. In 2016, any earned bonus
payout will be pro-rated based on your date of hire in 2016. Notwithstanding the
foregoing, the awarding (or decision not to award) a payment under the Bonus
Plan and the amount thereof, is a decision left to the sole discretion of Lumber
Liquidators. Further, the Bonus Plan is subject to amendment, modification
and/or termination by Lumber Liquidators in its sole and absolute discretion. To
the extent there is any conflict between this Offer Letter and the language of
the Bonus Plan, the Bonus Plan shall control.

 



 

 

 

·Stock Options: A recommendation will be made to the Compensation Committee of
Lumber Liquidators’ Board of Directors that you receive an equity award of
non-qualified stock options with a total cumulative value of $1,000,000.  The
valuation of the options will be made using the Black-Scholes-Merton method as
of the date of award. If approved by the Compensation Committee, any award will
be granted under, subject to and governed by the 2011 Equity Compensation Plan
or its successor plan (the “Equity Plan”), and shall be evidenced by a grant
agreement.  The grant agreement will specify, among other things, the vesting
schedule, consequences of termination of employment and other applicable terms
and conditions.  The proposed vesting schedule of the options will be as
follows: 25% of the grant will vest on each anniversary of the grant date for a
period of four (4) years. The timing and amount of any such award to you is
subject to the discretion of the Compensation Committee and the Board of
Directors. It is expected that the Compensation Committee will next award equity
three business days after the Company publicly announces its financial results
for Q4-2015. In the event the stock price on the applicable grant date falls
below $12.50, it is expected that only 60% of your award will be granted at that
time. In such case, the balance of the recommended grant would then be awarded
at a future date, with the exercise price to be equal to the closing price for
Lumber Liquidators stock on that future date, after additional shares are added
to the Equity Plan.  You will not be eligible to receive an annual equity award
in 2017. The issuance of any annual equity grants in 2018 or thereafter will be
made at the sole discretion of the Compensation Committee and the Board of
Directors only after consideration of a recommendation by the Company and other
relevant factors including, but not limited to, a review of your performance to
date and the Company’s financial results. As an employee, you will be subject to
the expectations and restrictions of Lumber Liquidators’ Insider Trading Policy,
a copy of which is provided at the time of hire and is available upon request to
Human Resources.

 

·Relocation Expense Reimbursement: This position is based in the corporate
office in Toano, VA. Financial support will be provided to cover reasonable
relocation expenses from Mooresville, NC to the Toano/Richmond/Hampton Roads, VA
area. You will be provided with up to $100,000 (relocation expenses that are not
tax deductible will be grossed up at 35% with a final true-up upon completion of
your relocation) in relocation expense reimbursement provided you sign and
return to us the attached Relocation Expense Agreement. Please also refer to the
attached Corporate Relocation Policy for Senior Vice Presidents.

 

·Severance Benefit: If your employment with Lumber Liquidators is terminated by
the Company without “Cause” (as defined in the applicable agreement) within
eighteen (18) months of your actual hire date and provided you have executed (i)
a severance benefit agreement propounded by and acceptable to the Company within
30 days of your actual hire date, and (ii) a General Release and Waiver as
provided in such agreement, the Company will pay you severance in the form of
salary continuation in the amount equivalent to your base salary in effect as of
your termination date for fifty-two (52) weeks, subject to standard payroll
deductions and withholdings.

 



 

 

 

·Performance Review and Merit Increase: Your performance will be reviewed
periodically with you by your supervisor, but no less than annually. Merit
increases are discretionary based on performance and business considerations.

 

·Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.

 

·Paid Time Off (PTO): Per the terms and conditions of the Lumber Liquidators
Paid Time Off (PTO) Policy, located on Lumber Liquidators intranet, you will
accrue hours of PTO based on weeks worked, up to a maximum of 160 hours in your
first year of employment.  You will continue to accrue hours of PTO based on
weeks worked, at this level until you reach the next milestone.

 

·Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory results of a drug
screening test, (2) background verification, (3) your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (4) your
ability to show that you are eligible to work in the United States. 

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form. A list of acceptable documents is enclosed. Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records. To expedite the orientation process, please complete the
attached forms and bring these with you on your first day.

 

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and the Incorporated Documents, all in their entirety, to me no
later than February 25, 2016 via email at swhitehouse@lumberliquidators.com or
confidential fax to (855) 234-7165. By signing this offer, you are, among other
things, representing to Lumber Liquidators that there are no legal or equitable
agreements or restrictions that would prevent, limit, impair or otherwise
compromise your ability to comply with the terms of this offer and perform on
behalf of Lumber Liquidators. A copy of the letter is enclosed for your records.
The Lumber Liquidators’ mailing address is 3000 John Deere Road, Toano, Virginia
23168.

 



 

 

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 

If you have questions regarding any of the above, please feel free to contact me
by telephone at (757) 566-7484 (office) or (757) 268-7815 (mobile), or by email.

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

 

Sincerely,

 

/s/ Sandra C. Whitehouse

 

Sandra C. Whitehouse

SVP, Chief Human Resources Officer

  

 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents. I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

 



Signature:   /s/ Dennis R. Knowles   Date: 02/23/2016     Dennis R. Knowles    
   



  

cc:John Presley, CEO

 



Attachments: Confidentiality, Non-Solicitation and Non-Competition Agreement  
Annual Bonus Plan for Executive Management   Relocation Policy for Senior Vice
Presidents   Relocation Expense Agreement   Relocation Reimbursement Expense
Form   Direct Deposit Form   Virginia Income Tax Withholding Form

 

 

 



